Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-6, 8, 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 20 of U.S. Patent No. US 8,613,673. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, Claim 16 of US 8613673 discloses the following.
1. A method for transmitting game executable game content to a client computer system, comprising: 
16. A method of providing a computer game, the method comprising
receiving a signal from a client computer system to initiate game play of executable 


dynamically determining, responsive to the game state, a download sequence of a plurality of parts of an executable game code, the executable game code being configured to generate video based on the game state;
wherein the dynamically determining the download sequence is based on a determination of probabilities of other game states being reached from the present game state, (It is implied or would have been obvious to optimize a download order since the download is based on game states.)
downloading a portion of executable game content from the server computer system to the client computer system in 



executable game code being configured to generate video based on the game state; and providing the parts of the executable game code to the client in parallel with the video stream according to the download sequence;
receiving game state information at the server computer system from the client computer system; 
wherein the present game state is dependent on game control commands received from a client;
updating the download order so that a next download portion of executable game content is transmitted from the server computer system to the client computer system, the next download portion of executable game content determined in part on the game state; and continuing to download portions of executable game content from the server computer system to the client computer 

wherein the dynamically determining the download sequence is based on a determination of probabilities of other game states being reached from the 


Claims 4-6, 8, 10-14, are taught by claims 16, 20 of US 8613673or would have been obvious over claims 16 and 20 of US 8613673.

Claims 1,4-6, 8, 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 9,662,575. Although the claims at issue are not identical, they are not patentably distinct from each other.

1. A method for transmitting game executable game content to a client computer system, comprising: 
1. A method for execution probability based server-to-client transmission of game code, comprising:
receiving a signal from a client computer system to initiate game play of executable game content provided by a server computer system, the game play of the executable game content to be processed at the client computer system; 
transmitting a streaming video of the game from the server computer system to the client computer system, the streaming video of the game corresponding to execution of the game on the server computer system at the current game state in accordance with game input 

prioritizing game code required for the set of possible later game states into a prioritized order in accordance with the determined probabilities for advancement from the current game state to each of the set of possible later game states;
downloading a portion of executable game content from the server computer system to the client computer system in the download order to enable initiation of game content execution at the client computer system; 
operating a computer to receive a current game state of a game being executed on a client computer system from a subset of game code;
transmitting game code required for the set of possible later game states in the prioritized order from a server computer system to the client computer system;
executing downloaded game content at the client computer system to generate game video at the client computer system for display at the client computer system;
the streaming video of the game displayed at the client computer system in lieu of a video of the game generated at the client computer system through 

operating a computer to receive a current game state of a game being executed on a client computer system from a subset of game code;
updating the download order so that a next download portion of executable game content is transmitted from the server computer system to the client computer system, the next download portion of executable game content determined in part on the game state; and
a) determining that game code required for a possible later game state of higher priority will not be transmitted from the server computer system to the client computer system in time for its execution on the client computer system without interruption of the game being executed on the client computer system; and
continuing to download portions of executable game content from the server computer system to the client computer system in accordance with the download order.
(b) upon the determination in (a), transmitting a streaming video of the game from the server computer system to the client computer system, the streaming video of the game corresponding to execution of the game on the server computer system at the current game state in accordance with game input 


Claims 4-6, 8, 10-14 are disclosed by claims 1-2 US 9,662,575 or would have been obvious over claims 1-2 US 9,662,575.

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 9,539,508. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, claim 1 of Patent No. US 9,539,508 discloses a system for assembling and updating the download order of portion of an executable game content (dynamically determining download sequence of an executable content base don game states). Although claim 1 of US 9,539,508 fails to teach a method and receiving a signal to initiate game play, it would have been obvious when implementing the system to perform the claim steps on the first client.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new 
The prior Applications 14968090, 13231862, 12334819, 12826130, 12826489, 61382470, 61407898, 61421163, 61421175 fails to teach the claim limitations of:
using the network latency to determine the next download portion of the executable game content (claim 2); the next download portion of executable game content is determined to reduce network latency (claim 3); the next download portion of executable game content is determined in part on a probability of the game play continuing from the game state through the next download portion of executable game content (claim 4); the next download portion of executable game content is based in part on the network latency to ensure non-interrupted game content execution at the client computer system (claim 7); determining that the executable game content on the client computer system is not sufficient to ensure non-interrupted game content execution at the client computer system; and updating the download order so that the next download portion of executable game content is transmitted from the server computer system to the client computer system with reduced latency (claim 9).

Claim Rejections - 35 USC § 112
Claims 2-4, 7, 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Claim 2 recites, “using the network latency to determine the next download portion of the executable game content”. Applicant’s specification fails to teach using the network latency to determine the next download portion of the executable game content.
The only mention of latency is in paragraphs 33 and 155.
Applicant’s specification paragraph 33 (published) discloses, the following:
Game System 100 typically includes a Video Server System 120 and an optional Game Server 125. Video Server System 120 is configured to provide the video stream to the one or more Clients 110 with a minimal quality of service. For example, Video Server System 120 may receive a game command that changes the state of, or a point of view within, a video game, and provide Clients 110 with an updated video stream reflecting this change in state with minimal latency. The Video Server System 120 may be configured to provide the video stream in a wide variety of alternative video formats, including formats yet to be defined.
Paragraph 155 discloses the following:
The Bandwidth Monitor 530 monitors the bandwidth of the communication channel between, for example, the Video Server System 120 and the Client 110B. The State Monitor 520 and the Bandwidth Monitor 530 may each include hardware, firmware, and/or software stored on a computer readable medium. Bandwidth Monitor 530 monitor bandwidth by detecting lost packets, by measuring latency, by testing to 
Paragraph 33 discloses that there is minimal latency and paragraph 155 discloses that the latency is measured. However, there is no description of using the measured network latency to determine the next download portion of the executable game content. Paragraphs 57-60 also discloses varying the rate in which the video and the game content is downloaded based on bandwidth. However, paragraphs 57-60 fail to teach the download portion is based on the network latency.
Claims 3-4 are rejected by dependency.

Claim 3 recites, “the next download portion of executable game content is determined to reduce network latency”. Applicant’s specification fails to teach that the download portion is determined to reduce latency. As indicated above, paragraph 33 discloses that there is minimal latency and paragraph 155 discloses that the latency is measured. Paragraphs 57-60 are directed to varying the rate in which the video and the game content is downloaded based on bandwidth. However, there is no description that the next download portion of executable game content is determined to reduce network latency. There is no description on how the latency is reduced.

Regarding claim 4, Applicant’s specification fails to teach that “the next download portion of executable game content is determined in part on a probability of the game 

Similarly, regarding claim 7, Applicant’s specification fails to teach the next download portion of executable game content is based in part on the network latency to ensure non-interrupted game content execution at the client computer system. 

Similarly, regarding claim 9, Applicant’s specification fails to teach determining that the executable game content on the client computer system is not sufficient to ensure non-interrupted game content execution at the client computer system; and updating the download order so that the next download portion of executable game content is transmitted from the server computer system to the client computer system with reduced latency.  There is no description on how the latency is reduced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 4-6, 8, 10-11 are rejected under pre-AIA  35 U.S.C. 102 b as being anticipated by Hawkins (US 2008/0179791).

1. Hawkins discloses a method for transmitting game executable game content to a client computer system, comprising: 
receiving a signal from a client computer system to initiate game play of executable game content provided by a server computer system, the game play of the executable game content to be processed at the client computer system (The game can be executed in a network environment using one or more remote computers and therefore is processed from a signal from a client/remote computer; paragraphs 11, 21, 34, 45-47); 
assembling portions of the executable game content (Predictive model assembles/populates cache of file sections and data for executing a video game; steps 113-116 in Fig. 1, abstract, paragraphs 6, 15-16, 34-35) at the server computer system to optimize a download order of said portions of the executable game content (Network environment comprising server/computer 410 and remote computer; paragraphs 11, 21, 34, 45-47; Fig. 4.);
downloading a portion of executable game content from the server computer system to the client computer system in the download order to enable initiation of game content execution at the client computer system (Hawkins discloses that the method can operate in a network environment comprising server/computer 410 and remote 
executing downloaded game content at the client computer system to generate game video at the client computer system for display at the client computer system (abstract, paragraphs 6, 11, 21, 29); 
receiving game state information at the server computer system from the client computer system (The predictive model may be based on a comparison between the actual file sections requested during game play and the file sections predicted by the predictive model; paragraph 17. Therefore, game state information/actual file sections are received.); 
updating the download order so that a next download portion of executable game content is transmitted from the server computer system to the client computer system, the next download portion of executable game content determined in part on the game state; and continuing to download portions of executable game content from the server computer system to the client computer system in accordance with the download order (“Continuously update the statistical model used to predict file section requests with new data; paragraph 17. See also steps 113-116 in Fig. 1, abstract, paragraphs 6, 15-16, 22, 34-35.).

2. Hawkins discloses using the network latency to determine the next download portion of executable game content (Prediction level of download portion/file sections depends on the level of latency. For example, where the medium is a very high latency 

4. Hawkins discloses the method as recited in claim 2, wherein the next download portion of executable game content is determined in part on a probability of the game play continuing from the game state through the next download portion of executable game content (“Continuously update the statistical model used to predict file section requests with new data; paragraph 17. See also steps 113-116 in Fig. 1, abstract, paragraphs 6, 15-16, 22, 34-35.). 

5. Hawkins discloses the method as recited in claim 1, wherein the signal is generated in response to a button push at the client computer system (A user may enter commands and information into the computer through input devices such as a keyboard, etc., paragraphs 45.).

6. Hawkins discloses the method as recited in claim 1, wherein the next download portion of executable game content is based in part on a probability of transitioning from a current game state to a possible next game state (Hawkins 

8. Hawkins discloses the method as recited in claim 1, wherein the executable game content at the client computer system is supplemented by the next download portion of executable game content transmitted from the server computer system to the client computer system (“Continuously update the statistical model used to predict file section requests with new data; paragraph 17. See also steps 113-116 in Fig. 1, abstract, paragraphs 6, 15-16, 22, 34-35.). 

10. Hawkins discloses the method as recited in claim 1, wherein data defining a current game state is periodically received at the server computer system from either the client computer system or from a game server connected to monitor and record the current game state present on the client computer system (Hawkins discloses the following in paragraph 17. “The predictive model may be optionally updated based on a comparison between the actual file sections requested during game play and the file sections predicted by the predictive model. Because the cache is only effective when 

11. Hawkins discloses The method as recited in claim 1, further comprising: receiving current game state information at the server computer system from the client computer system; determining possible subsequent game states that can occur from the current game state; determining probabilities of occurrence for the possible subsequent game states; generating a dynamic download prioritization for segments of the game logic of the computer game corresponding to the possible subsequent game states based on the probabilities of occurrence for the possible subsequent game states; and updating the download order based on the dynamic download prioritization for segments of the game logic of the computer game ((Hawkins discloses the following in paragraph 17. “The predictive model may be optionally updated based on a comparison between the actual file sections requested during game play and the file sections predicted by the predictive model. Because the cache is only effective when the predictive model is accurate, it may be desirable to continuously update the statistical model used to predict file section requests with new data.” Therefore, the game content/file sections is based on the probabilities of occurrence or statistical determinization of possible subsequent game states/predicted file sections that can occur from the current game state/actual file sections during game play.).

Allowable Subject Matter
Claims 12-14 would be allowable if rewritten and overcome the double patenting rejection(s), set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizrahi (US 2008/0207322) discloses the claimed invention. More specifically, Mizrahi discloses receiving input (paragraphs 1, 26, 27, 46) and game state from a client computer (“current state data”, “game specific data”, which includes character data, viewpoint, paragraphs 31, 47, 55) to initiate executable game content (executable game content being a executable game video stream; paragraphs 9-10, 50); assembling and updating portion of the executable game content to optimize a download order so that it can be downloaded and executed at the client computer (paragraphs 9-10, 26, 45-50).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715